Citation Nr: 0100898	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1983 to 
August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied an application to reopen a claim for service 
connection for a low back disability.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
entitlement to service connection for a low back disability 
in July 1996; the veteran was notified that service 
connection was denied for a low back disability in July 1993 
and he did not file an appeal.

2.  Additional evidence submitted since the July 1996 rating 
decision bears directly on the issue of whether the veteran's 
low back disability is of service origin, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO's July 1996 denial of the 
veteran's application to reopen the claim for service 
connection for a low back disability is new and material, and 
the claim for such benefit is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted his initial claim for service 
connection for a low back disability in September 1992, very 
soon after his separation from service.  In a June 1993 
rating decision, the RO denied that claim.  The RO conceded 
that the veteran's service medical records showed that he was 
treated for low back pain in service.  However, the RO then 
held that the veteran's in-service low back pain was 
mechanical pain, and that mechanical pain was not considered 
a chronic disability.  The RO also held that there was no 
evidence that the veteran's low back pain was related to his 
periods of military service.  The RO notified the veteran of 
its decision but he did not initiate an appeal.  

In May 1996, the veteran attempted to reopen his claim for 
service connection for a low back disability.  In a July 1996 
rating action, the RO found no new and material evidence to 
reopen the claim.  In so doing, the RO determined that the 
submitted evidence indicated that complaints of back pain 
came following his involvement in a motor vehicle accident in 
1994.  Again, the RO notified the veteran of its action but 
he did not initiate an appeal.  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000).  Therefore, the July 1993 and July 1996 
rating decisions are final.   

When new and material evidence is presented as to a claim 
previously disallowed, VA shall reopen the claim and review 
its former disposition.  38 U.S.C.A. § 5108 (West 1991).  New 
and material evidence is evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  Evidence may be considered 
new and material if it contributes "to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

Evidence of record at the time of the July 1996 rating 
decision consists of the veteran's service medical records, 
VA medical treatment records dated from 1992 to 1996, medical 
records from E. Simon, M.D., and a State Industrial Insurance 
System Notice of Injury or Occupational Disease Incident 
Report dated in April 1996. 

Evidence received since the July 1996 rating decision 
consists of VA treatment records dated from September 1992 to 
October 1999, records from G. Warren, D.C., records from 
Healthsouth Rehabilitation Hospital of Reno, records from Dr. 
Simon, records from D. Vacca, M.D., reports associated with a 
motor vehicle accident in February 1993, and the veteran's 
testimony from the November 1993 personal hearing.  

Reviewing the evidence received since the July 1996 rating 
action, the Board finds that much of the evidence is 
duplicative or cumulative of evidence previously of record.  
Specifically, the VA and private medical evidence simply 
demonstrates that the veteran has a current low back 
disability, which was shown in medical records considered at 
the time of the prior rating action.  

However, the Board finds that the veteran's November 1999 
testimony and the February 1993 accident reports are new and 
material within the meaning of VA regulations.  Generally, 
the veteran's testimony included evidence not previously 
offered to the RO.  Similarly, the accident reports are not 
previously of record.  Moreover, during the hearing, the 
veteran testified that, although his car was totaled in 
February 1993, he had not been involved in a vehicular 
accident since his separation from service.  The Reno Police 
Department Traffic Report shows that confirms that the 
veteran's car was involved in an accident in February 1993, 
but that the veteran was not in his car at the time of this 
accident.  This evidence undermines the basis for the RO's 
denial in 1996, namely, that the evidence showed that the 
veteran's low back disability was the result of a post-
service motor vehicle accident.  The Board finds this 
evidence so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Thus, the veteran's claim for service connection for a low 
back disability reopened, and a review of the entire evidence 
of record is warranted.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a low back 
disability is reopened.


REMAND

As discussed above, the Board has reopened the veteran's 
claim for service connection for a low back disability.  
Therefore, the claim must be readjudicated based on all the 
evidence of record.  38 U.S.C.A. § 5108.  However, before the 
Board may address a matter not considered by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and if not, whether the claimant 
has been prejudiced by being denied those opportunities.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As a related matter, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO has not had an opportunity to consider whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  Therefore, 
it would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  
Bernard, 4 Vet. App. at 392-94; VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

In particular, the Board notes that the veteran in this case 
has never been afforded a VA examination to determine the 
nature or etiology of his low back disability.  Under the new 
law, the duty to assist requires VA to secure a medical 
examination or medical opinion when necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on a claim when: 1) there is 
competent evidence (lay or medical) of a current disability 
or persistent or recurrent symptoms of a disability; 2) 
evidence (lay or medical) indicated that the disability or 
symptoms may be related to service; but 3) the record does 
not contain sufficient medical evidence to decide the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  On remand, the RO must consider whether 
an examination or medical opinion is necessary to decide the 
veteran's claim, as well as address all other notice and 
development issues that are discovered.    

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should pay 
particular attention to the development 
requirements regarding the duty to obtain 
a medical examination or opinion.  For 
further guidance on the processing of this 
case in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  After undertaking any necessary 
notice or development action, the RO 
should adjudicate the issue of service 
connection for a low back disability on a 
de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless notified.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

